The prosecuting officers of Limestone County have filed in behalf of the State a motion for rehearing based primarily on the proposition that the trial court should not have sustained objection to the question regarding Bill Gandy's proclivities as a boozer, etc.
The near approach of adjournment for a term renders it impracticable to elaborate on the subject. The learned trial judge sensed the harm to appellant from the question and tried to eliminate it. The question was somewhat in the form of the assertion of a fact. We remain of opinion that the error could not be cured by the attempt to withdraw it.
If an inference may be drawn from our original opinion that we intended to intimate that the prosecuting officer was not acting in good faith when he propounded the question complained of we now disclaim any such intention. Our opinion was based upon the proposition that in the case before us a situation was presented where the trial court could not by a withdrawal of the question cure the evil effect thereof.
The State's motion for rehearing is overruled. *Page 417